Mr. Chief Justice Brantly:
I concur.
Mr. Justice Pigott: I am not entirely satisfied, upon the facts as they appear in this case, that the provision of the mortgage permitting the actual and necessary living expenses of one of the mortgagors to be paid out of the proceeds of the mortgaged personalty does not, of itself, invalidate the mortgage as to the plaintiffs; I am inclined to think, however, that the better reasoning supports the conclusion of the opinion, that such provision does not, per se, necessarily avoid the mortgage as to creditors, and I therefore concur. Upon the other points decided I concur also.